Exhibit 10.14

 

LOGO [g101081ex10_9pg001.jpg]

January 7, 2016

Via e-mail and hand delivery:

Marty Jimmerson

 

Re: Offer of Employment as Interim Chief Executive Officer and President

Dear Marty,

I am pleased to confirm our employment offer for you to join RigNet (also
referred to as the “Company”) as Interim Chief Executive Officer and President,
based in Houston, Texas, and reporting directly to the Board of Directors, with
your immediate point of contact being Kevin O’ Hara, Chairman of the Board. This
position will commence with a bi-weekly salary of $15,961.54, which equates to
$415,000.00 for a full year of service. You will be entitled to participate in
the Company’s standard benefits package and to 184 hours of personal time per
full calendar year, the latter of which will be prorated should your start date
fall within the year.

Your principal duties and responsibilities will include the execution of the
Company’s 2016 strategic plan, support organic and inorganic growth initiatives
as extensions of the 2016 strategic plan, and support the Company as the
business leader with the other NEOs as your direct reports. You will also
provide insights and recommendations to the Compensation Committee for retention
actions for rank and file employees as well as key executives including NEOs. It
is contemplated that you will serve in this role for less than one year, and you
will be expected to serve at the pleasure of the Board of Directors until a
permanent Chief Executive Officer is named and is serving in the role. Should
you leave voluntarily before the permanent Chief Executive Officer is named and
serving, you will be considered as leaving prematurely for the purposes of the
following paragraphs.

Provided that you serve in the role for a minimum of three months, you will be a
participant in the Company’s Short-Term Incentive Plan (“STIP”) beginning in
2016, with a target cash payout of 100% of your base salary for a full year of
service, the payout will be prorated by full months of service if your service
is less than a full year term. The STIP has historically been funded from the
Company’s financial performance compared against annual plan targets, with
payouts to participants based on financial performance and the degree of
achievement of assigned personal objectives. The performance measurement period
will be one year. A copy of the STIP will be provided to you upon determination
of the 2016 annual plan targets. This cash STIP award is subject to forfeiture
if you leave the Company prematurely or if you are terminated for Cause.

You will also be recommended for two awards to RigNet’s Board of Directors at
its regularly-scheduled meeting in March, 2016 for participation in the
Company’s Long-Term Incentive Plan (“LTIP”). The first is a grant of $300,000 in
restricted stock that will fully vest one year from May 15, 2016. These shares
will not be subject to any proration or reduction in the event you leave the
role for any reason. The second award is a $300,000 performance based restricted
stock units, with a potential 2x multiplier (thereby totaling $600,000) for
exceptional performance, with milestones to be set by the Compensation Committee
and approved by the Board of Directors. The performance based restricted stock
units are subject to one year vesting, and the entire amount of performance
based restricted stock units are subject to forfeiture if you leave the Company
prematurely or if you are terminated for Cause. The equity awards shall
accelerate and vest in full upon a change of control, but this shall not include
any cash STIP award.



--------------------------------------------------------------------------------

Marty Jimmerson Offer Letter

Chief Executive Officer

Page 2 of 2

 

Your employment with us is for no set period of time and may be terminated by
either you or us, with or without cause, at anytime, with or without notice.
Further information regarding the Arbitration Agreement, Drug & Alcohol Policy,
and Confidentiality Agreement and Invention Assignment Agreement can be found
with the Vice President of Human Resources, which, if not already on file, will
require your signature before you begin employment.

The terms of your employment with us are more fully set out, and this letter is
qualified by, the Third Amendment to Employment Agreement attached to this
letter as Exhibit A.

On your first day of employment, you will be required to complete an electronic
“Employment Eligibility Verification” Form 1-9. You will be required to provide
proper identification to complete your 1-9.

If not previously accepted, this offer expires January     , 2016.

 

Sincerely, RigNet, Inc. /s/ Kevin O’ Hara Kevin O’ Hara Vice Chairman Accepted
this      day of January, 2016

/s/ Marty Jimmerson

Marty Jimmerson



--------------------------------------------------------------------------------

Exhibit A to Offer Letter

Third Amendment to Employment Agreement